Citation Nr: 0408189	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right hand carpal 
tunnel syndrome.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left hand 
arthritis.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a February 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for left hand arthritis, right 
hand carpal tunnel syndrome, and a back disorder.  The 
veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In April 
1999, the Court vacated the Board's decision because of 
recent judicial decisions that changed the manner in which VA 
was to review claims involving the submission of "new and 
material evidence."

In April 1998, the veteran submitted additional evidence and 
requested another hearing before a hearing officer at the RO.  
Accordingly, in January 2000, the Board remanded the case to 
the RO to schedule the veteran for a hearing and for the RO 
to readjudicate the claim under 38 C.F.R. § 3.156 of VA 
regulations, which provides a definition of new and material 
evidence, pursuant to the holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In September 2000, the Board denied the veteran's appeal, 
finding no new and material evidence to reopen his claims.  
He appealed to the Court, which, in May 2001, vacated the 
Board's September 2000 decision and remanded the case for 
another decision that took into consideration the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
had been enacted in November 2000.  

The Board issued a decision in May 2002, in which it again 
denied the veteran's appeal.  On appeal, pursuant to a joint 
motion by the parties, the Court's February 2003 Order 
vacated the Board decision and remanded the matter to the 
Board for additional consideration in connection with the 
VCAA.  By letter dated in May 2003, the Board advised the 
veteran and his representative that there was additional time 
in which to supplement the evidence and argument before the 
Board.  Responses including those received in July 2003, 
August 2003, and February 2004 have been associated with the 
claims folder.  The case is again ready for appellate review.   

The Board notes that the appeal with respect to the issues 
concerning the claims for right hand carpal tunnel syndrome 
and left hand arthritis are addressed solely in the REMAND 
portion of the decision.  The claim for the back disorder is 
discussed in both the decision and REMAND.  All issues 
addressed herein are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In a July 1994 rating decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for a back condition.  Although he was notified of this 
decision in July 1994, the veteran did not perfect an appeal 
to the Board.

3.  Evidence received since the July 1994 rating decision is 
new, not duplicative or cumulative, and so significant that 
it must be considered with all the evidence of record in 
order to fairly adjudicate the appeal.  




CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the petition to 
reopen a claim for service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
July 1994 rating decision to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
this course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Review of the claims folder 
fails to reveal compliance with the VCAA with respect to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for a back disorder.  
However, given the favorable disposition of the appeal, 
discussed below, the Board finds that any deficiency in 
notice or assistance on this particular issue results in no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2003)).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the RO received the veteran's petition to reopen his 
claim prior to that date, the new regulation is not for 
application.  
Analysis

The RO previously denied the veteran's claim for service 
connection for a back disorder.  In July 1994, the RO denied 
his November 1995 petition to reopen the claim, finding no 
new and material evidence to do so.  Although the RO notified 
the veteran of its decision, he did not perfect an appeal to 
the Board.  Therefore, the RO's decision of July 1994 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In this case, review of the record shows that the RO 
previously denied the service connection claim because there 
was no evidence of a current back disorder that is related to 
the veteran's period of active duty service.  However, 
evidence received since the July 1994 rating decision 
includes two private medical statements submitted by the 
veteran in August 2003.  These statements, prepared by 
registered nurses, offer the opinion that the veteran has 
current back problems that are associated with injury 
sustained in service.  Such evidence is clearly new and 
material within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108.  However, the 
Board finds that additional development is required before it 
may properly proceed to adjudicate the claim for service 
connection for a back disorder on the merits.  Therefore, a 
remand is required to undertake this development, as 
discussed in more detail below.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To that 
extent, the appeal is granted.   


REMAND

As mentioned above, the VCAA was enacted during the course of 
this appeal.  The law enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

As discussed in the most recent joint motion to the Court, 
review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no document of record that notifies the veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim and of what information or evidence 
the veteran should provide and what information or evidence 
VA will attempt to obtain on his behalf.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 
19.9(a)(2)(ii), which permitted the Board to provide VCAA 
notice).

With respect to assistance, the VCAA specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.

In this case, the August 2003 private medical statements 
provide an opinion that the veteran has current back problems 
related to service.  However, the Board observes that these 
statements were prepared by registered nurses, rather than a 
physician specializing in orthopedics.  See Black v. Brown, 
10 Vet. App. 279 (1997) (opinion of the veteran's wife, a 
registered nurse, regarding his heart attack was not a 
competent medical opinion as there was no evidence that she 
had special knowledge regarding cardiology or that she 
participated in the veteran's care).  In addition, both 
statements appear to be primarily based on information 
provided by the veteran, rather than on a comprehensive 
review of his in-service and post-service medical history and 
a current physical examination.  See Swann v. Brown, 5 Vet. 
App. 229 (1993) (a medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran).  Therefore, the Board finds that the 
private medical statements are insufficient to allow the 
claim, but trigger VA's duty to obtain a medical examination 
and opinion with regard to the claim for service connection 
for a back disorder.  38 U.S.C.A. § 5103A(d).  A remand is 
required to secure this examination and opinion.   
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
severity of any back disorder present.  
The examination should include any test 
or study deemed necessary by the 
examiner.  The claims folder must be made 
available for review for the examination 
and the examination report must state 
whether such review was accomplished.  
Based on review of the claims folder, to 
include service medical records and the 
August 2003 private medical statements, 
as well as current physical examination 
of the veteran, the examiner is asked to 
provide a diagnosis for any back disorder 
present.  If there is a current back 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the current back 
disorder is related to the veteran's 
period of active duty service.  The 
opinion should include a complete 
explanation.  If the examiner is unable 
to provide the requested opinion, the 
examination report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
adjudicate the issue of entitlement to 
service connection for a back disorder 
and readjudicate the issues of whether 
new and material evidence has been 
received to reopen claims for service 
connection for right hand carpal tunnel 
syndrome and left hand arthritis.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  







	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



